Order entered March 28, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01423-CV

                   INTERNATIONAL FIDELITY INS. CO., Appellant

                                              V.

    THE DALLAS COUNTY BAIL BOND BOARD, ACCREDITED CASUALTY &
   SURETY COMPANY, INC., MARK TOLIVER, II, AGENT D/B/A DAVID'S BAIL
                BONDS AND MARK TOLIVER, II, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-16793

                                          ORDER
       Before the Court is appellee Accredited Surety and Casualty Company, Inc.’s March 27,

2019 unopposed first motion for extension of time to file brief. We GRANT the motion and

ORDER Accredited Surety’s brief be filed no later than April 26, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE